Exhibit 10.1
 
 
AGREEMENT
 


 
THIS AGREEMENT, made and entered into this 5th day of August, 2009, by and
between CME GROUP INC. (“Employer”), a Delaware corporation, having its
principal place of business at 30 South Wacker Drive, Chicago, Illinois, and
CRAIG S. DONOHUE (“Executive”).
 


 
RECITALS:
 
WHEREAS, on November 7, 2003, Chicago Mercantile Exchange Inc. ("CME") and
Executive entered into an agreement (the “Original Agreement”) whereby CME
agreed to employ Employee as Chief Executive Officer and Employee accepted such
employment;
 
WHEREAS, the Original Agreement was restated in its entirety by a new agreement
dated April 3, 2006 (the “2006 Agreement”);
 
WHEREAS, the 2006 Agreement, as amended, expires on December 31, 2009 subject to
renewal by mutual written agreement, and Employer has an interest in ensuring
continuity of its leadership;
 
WHEREAS, Employer wishes to continue the services of Executive in the capacity
of Chief Executive Officer upon the terms and conditions hereinafter set forth
and Executive wishes to accept such employment; and
 
WHEREAS, it is desirable that the 2006 Agreement be replaced by this Agreement
so that, on and after the date of this Agreement, this Agreement shall contain
the terms and conditions governing the employment of Executive in the capacity
as Chief Executive Officer of Employer;
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties mutually agree as follows:
 
1.        Employment.  Subject to the terms of the Agreement, Employer hereby
agrees to continue to employ Executive during the Agreement Term as Chief
Executive Officer and Executive hereby accepts such employment.  Executive shall
report to Employer’s Board of Directors, or any successor to the Board of
Directors (hereinafter, “Board” shall mean the Board of Directors of Employer
and/or any successor thereto).  The duties and responsibilities of Executive and
his relations with the Board, its Chairman and its officers shall be consistent
with the practice during his term as Chief Executive Officer to
date.  Executive’s duties shall include, but not be limited to, the performance
of all duties associated with executive oversight and management of
Employer.  Executive will provide such business and professional services in the
 
 
1

--------------------------------------------------------------------------------

 
 
performance of his duties that are consistent with Executive’s position as Chief
Executive Officer.  Executive shall devote his full time, ability and attention
to the business of Employer during the Agreement Term.  During the Agreement
Term, Executive shall comply with the Company’s share ownership guidelines as in
effect from time to time.
 
Notwithstanding anything to the contrary contained herein, nothing in the
Agreement shall preclude Executive from participating in the affairs of any
governmental, educational or other charitable institution, engaging in
professional speaking and writing activities, and/or serving as a member of the
board of directors of a publicly held corporation (except for a competitor of
Employer), provided Executive notifies the Governance Committee of the Board
prior to his participating in any such activities and as long as the Governance
Committee does not determine that any such activities unreasonably interferes
with or diminishes Employee's obligations under the Agreement.  Executive shall
be entitled to retain all fees, royalties and other compensation derived from
such activities, in addition to the compensation and other benefits payable to
him under the Agreement, but shall disclose such fees to Employer.
 
2.        Agreement Term. Executive shall be employed hereunder for a term
commencing on August 5, 2009 (the "Effective Date"), and expiring on December
31, 2012, unless sooner terminated as herein provided (“Agreement Term”). The
Agreement Term may be extended or renewed only by the mutual written agreement
of the parties.
 
3.        Compensation.
 
 
(a)
Annual Base Salary. Effective as of the Effective Date, Employer shall pay to
Executive a base salary at a rate of $850,000 per year (“Base Salary”), until
December 31, 2009.  Effective January 1, 2010, Employer shall pay to Executive a
Base Salary at a rate of $1,000,000 per year.  The Base Salary shall be payable
in accordance with Employer’s normal payment schedule.

 
 
(b)
Bonuses. Executive shall be eligible to participate in Employer’s Annual
Incentive Plan (the “AIP”) as in existence or as amended from time to time in
accordance with its terms.  Effective for 2010 and subsequent years in the
Agreement Term, Executive’s threshold annual incentive shall be 75% of his Base
Salary (“AIP Threshold”); target annual incentive shall be 150% of his Base
Salary(“AIP Target”) and maximum annual incentive shall be 300% of his Base
Salary.  Any amendment of the AIP shall not diminish Executive’s threshold,
target or maximum annual incentives

 
 
2

--------------------------------------------------------------------------------

 
 
 
 
relative to the target incentives of the other members of the management
team.  With respect to 2009, the threshold, target and maximum percentages of
Executive’s 2009 Base Salary specified above shall apply; it being agreed that
in order to provide those bonus percentages the Employer shall grant an
additional bonus opportunity under the AIP which, when combined with the 2009
AIP bonus granted prior to the Effective Date, provides the specified total
incentive opportunity.

 
 
(c)
Equity Compensation. Executive shall be eligible to participate in the Chicago
Mercantile Exchange Holdings Inc., Amended and Restated Omnibus Stock Plan
(“EIP”), as in existence or as amended from time to time, in accordance with the
terms of the Plan for executives in the Office of the Chief Executive
Officer.  Effective for 2009 and subsequent years in the Agreement Term,
Executive shall have a target grant of not less than 350% of his Base Salary
(“EIP Target”).  The grant shall be satisfied in the following manner: (i) 50%
of the EIP Target amount in the form of restricted stock; and (ii) 50% of the
EIP Target amount in the form of non-qualified stock options.  Any amendment of
the EIP shall not diminish Executive’s target grant relative to the target
grants of the other executives in the Office of the Chief Executive
Officer.  Employer shall cause the EIP and all future grants thereunder to be
modified to permit Executive to transfer awards granted thereunder for estate
and tax planning purposes to members of Executive’s immediate family or to one
or more trusts for the benefit of such family members, partnerships in which
such family members are the only partners, or corporations in which such family
members are the only stockholders.

 
 
(d)
If a “Change of Control” (as defined in Employer’s Amended and Restated Omnibus
Stock Plan (“Plan”)) occurs prior to the Executive’s termination of employment
with Employer, all options and shares previously granted to Executive that have
not fully vested, whether pursuant to this Agreement, the Original Agreement,
the 2006 Agreement or otherwise, will have vesting accelerated so as to fully
vest one year from the date of a Change in Control, provided that during such
one-year period the Employer does not terminate Executive for Cause (as defined
in Section 6, below) in which case Executive shall not be entitled to any
options or shares which had not fully vested prior to a Change in Control.  

 
 
3

--------------------------------------------------------------------------------

 
 
 
 
Executive may exercise all other vested options in accordance with the terms of
the Plan.  Thereafter, the options will continue to be subject to the terms,
definitions and provisions of the Plan and any related option agreement.  If
Executive is involuntarily terminated without Cause or resigns with Good Reason
within sixty (60) days prior to a Change of Control or anytime within the one
year after a Change of Control, all unvested options and shares held by the
Executive on the date of Change of Control shall become 100% vested and all
options and shares which would have been granted to Executive had the Executive
been employed on the date of Change of Control shall become granted and 100%
vested, and Executive shall have until the date that is four years after the
date the Executive's employment terminates to exercise any New Agreement Options
(as defined below) that are then vested but unexercised, or that become vested
as a result of the foregoing.

 
4.        Benefits. Executive shall be entitled to insurance, vacation and other
employee benefits and perquisites commensurate with his position in accordance
with Employer’s policies for executives in effect from time to time.  Without
limiting the generality of the immediately preceding sentence, for each year
during the Term of this Agreement, Executive shall be entitled to fully vested
“make-whole” benefit accruals (or cash equivalents if the plan is terminated)
under the Chicago Mercantile Exchange Inc. Senior Management Supplemental
Deferred Savings Plan (“Deferred Savings Plan”) equal to the amount of 401(k)
Savings Plan Discretionary Contribution or Pension Plan contributions that would
have been accrued under such plans but for the Internal Revenue Code limitation
on compensation that can be considered under a qualified retirement plan, which
accruals shall be made in accordance with the terms of the Deferred Savings
Plan, as in effect from time to time. Executive acknowledges receipt of a
summary of Employer’s employee benefits policies in effect as of the date of
this Agreement
 
5.        Expense Reimbursement. During the Agreement Term, Employer shall
reimburse Executive, in accordance with Employer’s policies and procedures, for
all proper expenses incurred by him in the performance of his duties hereunder.
 
6.        Termination.
 
 
(a)
Death. Upon the death of Executive, this Agreement shall automatically terminate
and all rights of Executive and his heirs, executors and administrators to
compensation and other benefits under this Agreement shall cease, except for
compensation which shall have accrued to the date

 
 
4

--------------------------------------------------------------------------------

 
 
 
 
of death, including accrued Base Salary and a prorated AIP Target payment for
the year of termination, and other employee benefits to which Executive is
entitled upon his death, in accordance with the terms of the plans and programs
of Employer including without limitation any accrued, but unpaid, AIP payments
attributable to completed fiscal years and full vesting of all outstanding
options and shares previously granted to Executive after the Effective Date
("New Agreement Awards") that have not fully vested.  The exercise period for
options included in the New Agreement Awards (the "New Agreement Options") shall
be four years from the date of termination.

 
 
(b)
Disability. Employer may, at its option, terminate this Agreement upon written
notice to Executive if Executive, because of physical or mental incapacity or
disability, fails to perform the essential functions of his position required of
him hereunder for a continuous period of 90 days or any 120 days within any
12-month period. Upon such termination, all obligations of Employer hereunder
shall cease, except for payment of accrued Base Salary and a prorated AIP Target
payment for the year of termination, and other employee benefits to which
Executive is entitled upon his termination hereunder, in accordance with the
terms of the plans and programs of Employer, including without limitation any
accrued, but unpaid, AIP payments attributable to completed fiscal years and
full vesting of all New Agreement Awards that have not fully vested.  The
exercise period for the New Agreement Options shall be four years from the date
of termination.  In the event of any dispute regarding the existence of
Executive’s disability hereunder, the matter shall be resolved as follows: (1)
by the determination of a physician selected by the Board; (2) Executive shall
have the right to challenge that determination by presenting a contrary
determination from a physician of his choice; (3) in such event, a physician
selected by agreement of the Executive and the Board will make the final
determination. The Executive shall submit to appropriate medical examinations
for purposes of making the medical determinations hereunder.

 
 
(c)
Cause. Employer may, at its option, terminate Executive’s employment under this
Agreement for Cause.  As used in this Agreement, the term “Cause” shall mean any
one or more of the following:

 
 
5

--------------------------------------------------------------------------------

 
 
 
(1)
any bad faith refusal by Executive to perform his duties and responsibilities
under this Agreement or material violation of any rule, regulation or guideline
imposed by a regulatory or self -regulatory body having jurisdiction over
Employer, as determined after investigation by the Board. Executive, after
having been given written notice by Employer, shall have seven (7) days to
demonstrate to the satisfaction of the Board that Executive has been able to
cure or refute such refusal or violation;

 
 
(2)
any intentional act of fraud, embezzlement, theft or misappropriation of
Employer’s funds by Executive, as determined after investigation by the Board,
or Executive’s admission or conviction of or plea of nolo contendere to a felony
or of any crime involving fraud, embezzlement, theft or misrepresentation and
which the Board reasonably believes has had or will have a detrimental effect on
the Employer’s reputation or business or the Executive’s reputation;

 
 
(3)
any gross negligence or willful misconduct of Executive resulting in a material
financial loss or liability to Employer, or damage to the reputation of
Employer, as determined after investigation by the Board; or

 
 
(4)
any breach by Executive of any one or more of the covenants contained in Section
7, 8 or 9 hereof.

 
 
 
The exercise of the right of Employer to terminate this Agreement pursuant to
this Section 6(c) shall not abrogate any other rights or remedies of Employer in
respect of the breach giving rise to such termination.

 
 
 
If Employer terminates Executive’s employment for Cause, Executive shall be
entitled to accrued Base Salary through the date of the termination of his
employment, as well as all other employee benefits to which Executive is
entitled upon his termination of employment with Employer, in accordance with
the terms of the plans and programs of Employer including without limitation any
accrued, but unpaid, AIP payments attributable to completed fiscal years.  Upon
termination for Cause,

 
 
6

--------------------------------------------------------------------------------

 
 
 
 
 
 
Executive shall forfeit any unvested or unearned compensation or long-term
incentives, unless otherwise provided herein or specified in the terms of the
plans and programs of Employer.

 
 
(d)
Termination Without Cause. Upon 30 days prior written notice to Executive,
Employer may terminate this Agreement for any reason other than a reason set
forth in subsections (a), (b) or (c) of this Section 6.  If, during the
Agreement Term, Employer terminates the employment of Executive hereunder for
any reason other than a reason set forth in subsections (a), (b) or (c) of this
Section 6:

 
 
(1)
Executive shall be entitled to receive accrued Base Salary through the date of
the termination of his employment, and other employee benefits to which
Executive is entitled upon his termination of employment with Employer, in
accordance with the terms of the plans and programs of Employer including
without limitation any accrued, but unpaid, AIP payments attributable to
completed fiscal years; and

 
 
(2)
Subject to Executive’s execution and delivery prior to the Release Deadline (as
defined below) of a general release in a form and of a substance satisfactory to
Employer acting in good faith (a “Release”), Executive shall be entitled to a
one time lump sum severance payment equal to two (2) times the sum of his Base
Salary plus his AIP Threshold each as of the date of Executive’s termination,
which shall be paid six (6) months after the date Executive terminates
employment pursuant to Paragraph 6(d). For purposes hereof, the “Release
Deadline” means the deadline prescribed by Employer for the execution of a
Release, which deadline shall in no event be later than 60 days following the
date the Executive’s employment terminates.

 
 
(3)
Executive shall be vested in any outstanding New Agreement Awards under the EIP
Plan (but shall not participate in any awards subsequent to the date Executive
received notice of termination) to the extent that such New Agreement Awards
would have vested if Executive had continued as Chief Executive Officer through
the termination date of this Agreement; and Executive shall have until

 
 
7

--------------------------------------------------------------------------------

 
 
 
 
the date that is four years after the date the Executive's employment terminates
to exercise any New Agreement Options that are then vested but unexercised, or
that become vested as a result of the foregoing; and

 
 
(4)
Executive shall be entitled to the following with respect to the life,
disability, accident and healthcare insurance plans, programs or arrangements in
which Executive was participating immediately prior to such employment
termination

 
 
a.
Executive shall be entitled to elect to continue coverage for himself and his
eligible dependents, for up to twenty-four (24) months following employment
termination, under the medical and dental plans of Employer in which Executive
was participating immediately prior to such employment termination.  Executive’s
monthly cost for such coverage shall be (i) the applicable COBRA premium for
such coverage (which cost shall be applicable during the eighteen (18) month
period following termination) and (ii) the monthly premium cost paid by Employer
for Executive’s coverage (which cost shall be applicable following expiration of
the 18 month COBRA period).  Employer shall pay to Executive an amount, in a
lump sum, equal to 150% of the Executive’s total potential monthly cost for all
such coverage (based upon the rates in effect on the date of termination and
assuming a five percent (5%) increase in such cost for the period from months 13
to month 24), which amount shall be paid notwithstanding whether or to what
extent Executive elects continued coverage.  For the avoidance of doubt, the
parties acknowledge that Executive’s right to elect COBRA coverage is not
subject to execution of a Release.

 
 
b.
Group Life/Accidental Death and Dismemberment – Executive shall receive
continued coverage under Employer’s group life/accidental death and
dismemberment plan at substantially the same cost to Executive as

 
 
8

--------------------------------------------------------------------------------

 
 
 
 
determined immediately prior to his last day of employment for 24 months after
the date his employment terminates.

 
 
c.
Excess Life – Executive shall receive continued coverage under any excess life
insurance coverage Employer purchased for Executive at substantially the same
cost to Executive as determined immediately prior to his last day of employment
for 24 months after the date his employment terminates.

 
 
d.
Group Long-Term Disability – Executive shall receive a lump sum payment equal to
24 times 150% of the monthly premium paid by Employer for Executive’s coverage
under Employer’s group long-term disability plan immediately prior to
Executive’s last day of employment.

 
 
e.
Excess Long-Term Disability – Executive shall receive continued coverage under
any excess long-term disability coverage Employer purchased for Executive at
substantially the same cost to Executive as determined immediately prior to his
last day of employment for 24 months after the date his employment terminates.

 
 
 
Payment of the lump sum amounts payable under this Paragraph 6(d)(4) up to the
maximum amount allowed for de minimis payments under IRS Code Section 409A shall
be paid within fourteen (14) days of the later of the delivery of a Release or
the date on which the Release becomes irrevocable. The remainder of the lump sum
amounts, if any, shall be paid six (6) months after the date Executive
terminates employment pursuant to Paragraph 6(d).

 
 
(e)
Voluntary Termination for Good Reason.  Upon 60 days prior written notice to
Employer (or such shorter period as may be permitted by Employer), Executive may
voluntarily terminate his employment with Employer prior to the end of the
Agreement Term for Good Reason.  For purposes of this Agreement, “Good Reason”
shall mean any of the

 
 
9

--------------------------------------------------------------------------------

 
 
 
 
 
following:  (1) diminution in Executive’s title, (2) material diminution in
Executive’s duties, power or authority that is not cured by Employer within 15
days of Executive providing written notice thereof; provided however, that
changes or adjustments in furtherance of the transition from Executive to a
successor beginning 12 months prior to the conclusion of this Agreement shall
not be treated as a material diminution of Executive's duties, power or
authority; (3) the failure of Executive to be nominated for election to the
Board, (4) a Change in Control (as defined in the Plan); (5) without Executive’s
express written consent, relocation of Executive’s work situs to a location that
is not in the Chicago metropolitan area; or (6) a material breach of this
Agreement by Employer that is not cured within 15 days of Executive providing
written notice thereof.  If Executive exercises his right to terminate under
this Section 6(e):

 
 
(1)
Executive shall be entitled to receive accrued Base Salary through the date of
the termination of his employment, and other employee benefits to which
Executive is entitled upon his termination of employment with Employer, in
accordance with the terms of the plans and programs of Employer including
without limitation any accrued, but unpaid, AIP payments attributable to
completed fiscal years; and

 
 
(2)
subject to Executive’s execution and delivery of a Release prior to the Release
Deadline (as such terms are defined in paragraph 6(d)(2)), a one time lump sum
severance payment equal to two (2) times the sum of his Base Salary plus his AIP
Threshold each as of the date of Executive’s termination, which shall be paid
six (6) months after the date Executive terminates employment pursuant to
Paragraph 6(e).

 
 
(3)
Executive shall be vested in any outstanding New Agreement Awards granted under
the EIP Plan and Executive shall have until the date that is four years after
the date the Executive's employment terminates to exercise any New Agreement
Options that are vested or that become vested as a result of the foregoing; and

 
 
10

--------------------------------------------------------------------------------

 
 
 
(4)
Executive shall be entitled to the following with respect to the life,
disability, accident and healthcare insurance plans, programs or arrangements in
which Executive was participating immediately prior to such employment
termination

 
 
a.
Executive shall be entitled to elect to continue coverage for himself and his
eligible dependents, for up to twenty-four (24) months following employment
termination, under the medical and dental plans of Employer in which Executive
was participating immediately prior to such employment termination.  Executive’s
monthly cost for such coverage shall be (i) the applicable COBRA premium for
such coverage (which cost shall be applicable during the eighteen (18) month
period following termination) and (ii) the monthly premium cost paid by Employer
for Executive’s coverage (which cost shall be applicable following expiration of
the 18 month COBRA period).  Employer shall pay to Executive an amount, in a
lump sum, equal to 150% of the Executive’s total potential monthly cost for all
such coverage (based upon the rates in effect on the date of termination and
assuming a five percent (5%) increase in such cost for the period from months 13
to month 24), which amount shall be paid notwithstanding whether or to what
extent Executive elects continued coverage.  For the avoidance of doubt, the
parties acknowledge that Executive’s right to elect COBRA coverage is not
subject to execution of a Release.

 
 
b.
Group Life/Accidental Death and Dismemberment – Executive shall receive
continued coverage under Employer’s group life/accidental death and
dismemberment plan at substantially the same cost to Executive as determined
immediately prior to his last day of employment for 24 months after the date his
employment terminates.

 
 
11

--------------------------------------------------------------------------------

 
 
 
c.
Excess Life – Executive shall receive continued coverage under any excess life
insurance coverage Employer purchased for Executive at substantially the same
cost to Executive as determined immediately prior to his last day of employment
for 24 months after the date his employment terminates.

 
 
d.
Group Long-Term Disability – Executive shall receive a lump sum payment equal to
24 times 150% of the monthly premium paid by Employer for Executive’s coverage
under Employer’s group long-term disability plan immediately prior to
Executive’s last day of employment.

 
 
e.
Excess Long-Term Disability – Executive shall receive continued coverage under
any excess long-term disability coverage Employer purchased for Executive at
substantially the same cost to Executive as determined immediately prior to his
last day of employment for 24 months after the date his employment terminates.

 
 
 
Payment of the lump sum amounts payable under this Paragraph 6(e)(4) up to the
maximum amount allowed for de minimis payments under IRS Code Section 409A shall
be paid within fourteen (14) days of the later of the delivery of a Release or
the date on which the Release becomes irrevocable. The remainder of the lump sum
amounts, if any, shall be paid six (6) months after the date Executive
terminates employment pursuant to Paragraph 6(e).

 
 
(f)
Voluntary Termination. Upon sixty (60) days prior written notice to Employer (or
such shorter period as may be permitted by Employer), Executive may voluntarily
terminate his employment with Employer prior to the end of the Agreement Term
for any reason.  If Executive voluntarily terminates his employment pursuant to
this subsection (f), he shall be entitled to receive accrued Base Salary through
the date of the termination of his employment and other employee benefits to
which Executive is entitled upon his termination of employment with Employer, in
accordance with the terms of the plans and programs of Employer

 
 
12

--------------------------------------------------------------------------------

 
 
 
 
including without limitation any accrued, but unpaid, AIP payments attributable
to completed fiscal years.

 
 
(g)
Termination of Agreement Term.  If the Agreement expires by its terms on
December 31, 2012 (or such earlier date as mutually agreed between the parties),
Executive shall be entitled to receive (i) accrued Base Salary through the date
of the termination of his employment, (ii) any accrued, but unpaid, AIP payments
attributable to completed fiscal years, (iii) full vesting of all New Agreement
Awards that have not fully vested (and Executive shall have until the fourth
anniversary of the termination date to exercise any New Agreement Options that
are then vested but unexercised, or that become vested as a result of the
foregoing), and (iv) all other employee benefits to which Executive is entitled
upon his termination of employment with Employer, in accordance with the terms
of the plans and programs of Employer.

 
 
(h)
Mitigation.  In no event shall Executive be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to
Executive under any of the provisions of this Agreement, and such amounts shall
not be reduced whether or not Executive obtains other employment.

 
 
(i)
Treatment of Pre Effective Date Options and Awards. All awards of options and
shares granted prior to the Effective Date shall be governed by the terms and
conditions of such awards at the time of grant (including the applicable
provisions of the 2006 Agreement).

 
7.        Confidential Information and Non-Compete. Executive acknowledges that
the successful development of Employer’s services and products, including
Employer’s trading programs and systems, current and potential customer and
business relationships, and business strategies and plans requires substantial
time and expense. Such efforts generate for Employer valuable and proprietary
information (“Confidential Information”) which gives Employer a business
advantage over others who do not have such information. Confidential Information
includes, but is not limited to the following: trade secrets, technical,
business, proprietary or financial information of Employer not generally known
to the public, business plans, proposals, past and current prospect and customer
lists, trading methodologies, systems and programs, training materials, research
data bases and computer software; but shall not include information
 
 
13

--------------------------------------------------------------------------------

 
 
or ideas acquired by Executive prior to his employment with Employer if such
pre-existing information is generally known in the industry and is not
proprietary to Employer.
 
 
(a)
Executive shall not at anytime during the Agreement Term or thereafter, make use
of or disclose, directly or indirectly to any competitor or potential competitor
of Employer, or divulge, disclose or communicate to any person, firm,
corporation, or other legal entity in any manner whatsoever, or for his own
benefit and that of any person or entity other than Employer, any Confidential
Information. This subsection shall not apply to the extent Executive remains
employed by Employer and is required to disclose Confidential Information to any
regulatory agency or as otherwise required by law. This subsection shall not
apply following termination for any reason to the extent Executive is required
by law to testify in a legislative, judicial or regulatory proceeding, or is
otherwise required by law to disclose Confidential Information; provided,
however, that following termination for any reason, Executive will promptly
notify Employer if Executive is requested by any entity or person to divulge
Confidential information, and will use his best efforts to ensure that Employer
has sufficient time to intervene and/or object to such disclosure or otherwise
act to protect its interests. Executive shall not disclose any Confidential
Information while any such objection is pending.

 
 
(b)
Executive agrees that while employed and for a period of one (1) year following
the termination of his employment with Employer for any reason, the Executive
will not accept employment with or act or provide services as an independent
contractor or consultant for or on behalf of any derivatives exchange or for any
person, organization or entity providing clearing services.  Executive
acknowledges that such restriction is necessary to protect the Confidential
Information he learned through his employment with Employer.

 
 
(c)
Upon termination for any reason, Executive shall return to Employer all records,
memoranda, notes, plans, reports, computer tapes and equipment, software and
other documents or data which constitute Confidential Information which he may
then possess or have under his control (together with all copies thereof) and
all credit cards, keys and other materials and

 
 
14

--------------------------------------------------------------------------------

 
 
 
 
equipment which are Employer’s property that he has in his possession or
control.

 
 
(d)
If a court holds that the restrictions stated herein are unreasonable, the
parties hereto agree that the maximum period, scope or geographical area
reasonable under the circumstances shall be substituted for the stated period,
scope or area and that the court shall be allowed to revise the restrictions
contained herein to cover the maximum period, scope and area permitted by law.

 
8.        Non-solicitation.
 
 
(a)
General. Executive acknowledges that Employer invests in recruiting and
training, and shares Confidential Information with, it its employees. As a
result, Executive acknowledges that Employer’s employees are of special, unique
and extraordinary value to Employer.

 
 
(b)
Non-solicitation. Executive further agrees that for a period of one (1) year
following the termination of his employment with Employer for any reason he
shall not in any manner, directly or indirectly, induce or attempt to induce any
employee of Employer to terminate or abandon his or her employment with Employer
for any purpose whatsoever.

 
 
(c)
Reformation.  If a court holds that the restrictions stated in this Section 8
are unreasonable, the parties hereto agree that the maximum period, scope or
geographical area reasonable under the circumstances shall be substituted for
the stated period, scope or area and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum period, scope and area
permitted by law.

 
9.        Intellectual Property. During the Agreement Term, Executive shall
disclose to Employer and treat as confidential information all ideas,
methodologies, product and technology applications that he develops during the
course of his employment with Employer that relates directly or indirectly to
Employer’s business. Executive hereby assigns to Employer his entire right,
title and interest in and to all discoveries and improvements, patentable or
otherwise, trade secrets and ideas, writings and copyrightable material, which
may be conceived by Executive or developed or acquired by him during his
employment with Employer, which may pertain directly or indirectly to the
business of the Employer. Executive shall at any time during or after the
 
 
15

--------------------------------------------------------------------------------

 
 
Agreement Term, upon Employer’s request, execute, acknowledge and deliver to
Employer all instruments and do all other acts which are necessary or desirable
to enable Employer to file and prosecute applications for, and to acquire,
maintain and enforce, all patents, trademarks and copyrights in all countries
with respect to intellectual property developed or which was being developed
during Executive’s employment with Employer.
 
10.       Remedies. Executive agrees that given the nature of Employer’s
business, the scope and duration of the restrictions in Sections 7, 8 and 9 are
reasonable and necessary to protect the legitimate business interests of
Employer and do not unduly interfere with Executive’s career or economic
pursuits.  Executive recognizes and agrees that a breach of any or all of the
provisions of Sections 7, 8 and 9 will constitute immediate and irreparable harm
to Employer’s business, for which damages cannot be readily calculated and for
which damages is an inadequate remedy. Accordingly, Executive acknowledges that
Employer shall therefore be entitled to seek an injunction or injunctions to
prevent any breach or threatened breach of any such Section. Executive agrees to
reimburse Employer for all costs and expenses, including reasonable attorney’s
fees and costs, incurred by Employer in connection with the enforcement of its
rights under Sections 7, 8 and 9 of this Agreement.
 
11.       Indemnification.  To the fullest extent provided by law, Employer will
indemnify Executive against and hold him harmless from liabilities of whatsoever
kind and nature which may be imposed on, incurred by or asserted against him at
any time related to actions taken on behalf of the Employer, including any
claims that arise after Executive’s termination of employment for any
reason.  Employer will purchase Directors and Officer’s insurance coverage that
will continue in effect both during the Agreement Term and, while potential
liability exists, thereafter.
 
12.       Survival. Sections 7, 8, 9, 10 and 11 of this Agreement shall survive
and continue in full force and effect in accordance with their respective terms,
notwithstanding any termination of the Agreement.
 
13.       Arbitration. Except with respect to Sections 7, 8, and 9 any dispute
or controversy between Employer and Executive, whether arising out of or
relating to this Agreement, the breach of this Agreement, or otherwise, shall be
settled by arbitration in Chicago, Illinois, in accordance with the following:
 
 
(a)
Arbitration hearings will be conducted by the American Arbitration Association
(“AAA”). Except as modified herein, arbitration hearings will be conducted in
accordance with AAA’s employment dispute rules.

 
 
16

--------------------------------------------------------------------------------

 
 
 
(b)
State and federal laws contain statues of limitation which prescribe the time
frames within which parties must file a law suit to have their disputes resolved
through the court system. These same statutes of limitation will apply in
determining the time frame during which the parties must file a request for
arbitration.

 
 
(c)
If Executive seeks arbitration, Executive shall submit a filing fee to the AAA
in an amount equal to the lesser of the court filing fee charged in the state or
federal court in Chicago, Illinois. The AAA will bill Employer for the balance
of the filing and arbitrator’s fees.

 
 
(d)
The arbitrator shall have the same authority to award (and shall be limited to
awarding) any remedy or relief that a court of competent jurisdiction could
award, including compensatory damages, attorney fees, punitive damages and
reinstatement. Employer and Executive may be represented by legal counsel or any
other individual at their own expense during an arbitration hearing.

 
 
(e)
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.

 
 
(f)
Except as necessary in court proceedings to enforce this arbitration provision
or an award rendered hereunder, or to obtain interim relief, neither a party nor
an arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of Employer and Executive.

 
14.       Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when (i) delivered
personally or by overnight courier to the following address of the other party
hereto (or such other address for such party as shall be specified by notice
given pursuant to this Section) or (ii) sent by facsimile to the following
facsimile number of the other party hereto (or such other facsimile number for
such party as shall be specified by notice given pursuant to this Section), with
the confirmatory copy delivered by overnight courier to the address of such
party pursuant to this Section 14:
 
If to Employer, to:
 
 
Terrence A. Duffy

 
 
17

--------------------------------------------------------------------------------

 
 
 
Executive Chairman

 
 
CME Group Inc.

 
 
30 South Wacker Drive

 
 
Chicago, IL 60606

 
 
(312) 930-3100

 


 
 
With a copy to:

 
 
Kathleen M. Cronin

 
 
Managing Director, General Counsel and Corporate Secretary

 
 
CME Group Inc.

 
 
30 South Wacker Drive

 
 
Chicago, IL 60606

 
 
(312) 930-3488

 
If to Executive, to:
 
 
Craig S. Donohue

 
 
Chief Executive Officer

 
 
CME Group Inc.

 
 
30 South Wacker Drive

 
 
Chicago, IL 60606

 
 
(312) 930-3100

 
15.       Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective, valid and if
appropriate, reformed under applicable law, but if any provision of this
Agreement is held to be invalid, illegal or unenforceable under applicable law
or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of any other provision
of this Agreement or the validity, legality or enforceability of such provision
in any other jurisdiction, but this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.
 
16.       Entire Agreement.  This Agreement constitutes the entire Agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related in any manner
to the subject matter hereof including without limitation the Original Agreement
and the 2006 Agreement (except to the extent specifically provided in Section
6(i) hereof). No other agreement or amendment to this
 
 
18

--------------------------------------------------------------------------------

 
 
Agreement shall be binding upon either party including, without limitation, any
agreement or amendment made hereafter unless in writing, signed by both parties.
 
17.       Successors and Assigns. This Agreement shall be enforceable by
Executive and his heirs, executors, administrators and legal representatives,
and by Employer and its successors and assigns.
 
18.       Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Illinois without regard to
any state’s principles of conflict of laws.
 
19.       Acknowledgment. Executive acknowledges that he has read, understood,
and accepts the provisions of this Agreement.
 
20.       Counterparts.  This Agreement may be signed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument.
 
21.       IRS Code Section 409A.  To the extent applicable, it is intended that
the Agreement comply with the provisions of Section 409A.  The Agreement will be
administered and interpreted in a manner consistent with this intent, and any
provision that would cause the Agreement to fail to satisfy Section 409A will
have no force and effect until amended to comply therewith (which amendment may
be retroactive to the extent permitted by Section 409A).  Notwithstanding
anything contained herein to the contrary, Executive shall not be considered to
have terminated employment with Employer for purposes of the Agreement and no
payments shall be due to Executive under the Agreement which are payable upon
termination of employment unless Executive would be considered to have incurred
a “separation from service” from Employer within the meaning of Section
409A.  In addition, for purposes of the Agreement, each amount to be paid or
benefit to be provided to Executive pursuant to the Agreement shall be construed
as a separate identified payment for purposes of Section 409A.  With respect to
expenses eligible for reimbursement under the terms of the Agreement, (i) the
amount of such expenses eligible for reimbursement in any taxable year shall not
affect the expenses eligible for reimbursement in another taxable year and (ii)
any reimbursements of such expenses shall be made no later than the end of the
calendar year following the calendar year in which the related expenses were
incurred, except, in each case, to the extent that the right to reimbursement
does not provide for a “deferral of compensation” within the meaning of Section
409A.
 
 
19

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
CME GROUP INC.
 
 
CRAIG S. DONOHUE
By:
/s/ Terrence A. Duffy  
/s/ Craig S. Donohue



 
 

20